UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6691


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

SELVIN AGUILAR DISCUA,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:04-cr-00290-F-11; 5:07-cv-00237-F)


Submitted:    August 27, 2009              Decided:   September 17, 2009


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Selvin Aguilar Discua, Appellant Pro Se.      Edward D. Gray,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Selvin     Aguilar       Discua       seeks     to     appeal      the   district

court’s    order      denying       relief       on      his     28     U.S.C.A.        § 2255

(West 2007)     motion.        The     order       is    not     appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”          28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner     satisfies        this         standard       by      demonstrating            that

reasonable      jurists     would      find      that      any       assessment       of     the

constitutional       claims    by     the    district       court      is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322,   336-38    (2003);      Slack    v.    McDaniel,          529    U.S.    473,     484-85

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude that Discua

has not made the requisite showing.                        Accordingly, we deny a

certificate     of    appealability          and        dismiss       the     appeal.         We

dispense     with    oral     argument        because          the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED



                                             2